Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Investors Title Company Chapel Hill, North Carolina We consent to the incorporation by reference in the registration statements on Form S-8 (Nos. 333-109279, 333-161209, 333-33903) of Investors Title Company (the “Company”) of our report dated March 9, 2011, with respect to the consolidated financial statements of Investors Title Company, which report appears in Investors Title Company’s 2010 Annual Report on Form 10-K. /s/ Dixon Hughes PLLC High Point, North Carolina March 9, 2011
